DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, provisionally, of Group I: claims 1-9, in the “Response to Election / Restriction Filed - 10/27/2022”, is acknowledged. 
However, applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. See MPEP FP 8.25.02. Further as no reasons for “provisional election” was given, the election for the claims 1-9 is considered final.
This office action considers claims 1-20 pending for prosecution, of which, non-elected, without traverse, claims 10-20 is withdrawn, and elected claims 1-9 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (900; Fig 9A; [0080]) = (element 900; Figure No. 9A; Paragraph No. [0090]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsai; Julius Ming-Lin et al. (US 20150357375 A1; hereinafter Tsai).
Claim 1 Tsai teaches a micro-electromechanical system device (900; Fig 9A; [0080,0090]) comprising (see the entire document, Fig 13F along with other relevant figures (9A-9K, 13A-13D), specifically, as cited below):

    PNG
    media_image1.png
    247
    618
    media_image1.png
    Greyscale

Tsai Figure 13F
a composite substrate (comprising {904,908}; Fig 13F; [0090]) comprising a first semiconductor layer (904), a bonding layer (906) and a second semiconductor layer (908) from bottom to top;
a cavity (902; Fig 13E; [0025]) disposed in the first semiconductor layer (904), the cavity being extended from the second semiconductor layer (908) into the first semiconductor layer (904) and not penetrated the first semiconductor layer (904);
a piezoelectric stacking structure (aluminum nitride seed layers 910, molybdenum layer 912, and aluminum nitride stacking layer 914; Figs 9B; [0090-0092]) disposed on the composite substrate ({904,908}), the piezoelectric stacking structure comprising a suspended region (1314) over the cavity (902); and
a proof mass (908 underlying 1314) disposed in the cavity and connected to the piezoelectric stacking structure ({910, 912,914}).
Claim 2: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, a material of the proof mass (908 underlying 1314) is the same as a material of the second semiconductor layer (908 silicon; [0090]).
Claim 3: Tsai as applied to the micro-electromechanical system device accordingly to claim 2, further teaches, wherein (Fig 13F; [0090]) a thickness of the proof mass is the same as a thickness of the second semiconductor layer.
Claim 4: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, wherein a coverage area of the proof mass is 10% to 90% less than a coverage area of the suspended region (Construed from Fig 13-13F).
Claim 5: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, (the device) further comprising an insulating layer (910) disposed between the second semiconductor layer (908) and the piezoelectric stacking structure (Fig 9B).
Claim 6: Tsai as applied to the micro-electromechanical system device accordingly to claim 5, further teaches, wherein the piezoelectric stacking structure further comprises:
a first metal layer (molybdenum layer 912) disposed on the insulating layer (910);
a first piezoelectric layer (aluminum nitride stacking layer 914) disposed on the first metal layer (912); and
a second metal layer (916) disposed on the first piezoelectric layer (914).
Claim 7: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, (the device) further comprising a cover layer (916; Fig 13G-13H; [0092]) disposed on the piezoelectric stacking structure, wherein a vacuum cavity (overlying Piezo stacking) is disposed between the cover layer (938) and the piezoelectric stacking structure .
Claim: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, wherein (Fig 13G; [0092]) the cover layer (936) is attached to the piezoelectric stacking structure through a protrusion structure (1318).
Claim 9: Tsai as applied to the micro-electromechanical system device accordingly to claim 1, further teaches, wherein (Fig 28) the piezoelectric stacking structure comprises a plurality (atleast three depicted in Figure 28) of the suspended regions, and a plurality (three) of the proof masses is disposed in the cavity to connect to each of the suspended regions respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
December 13, 2022